Exhibit 10.3

HARRIS CORPORATION
2000 STOCK INCENTIVE PLAN
PERFORMANCE SHARE AWARD AGREEMENT
TERMS AND CONDITIONS
(AS OF 8/26/05)

1. Performance Share Award – Terms and Conditions. Under and subject to the
provisions of the Harris Corporation 2000 Stock Incentive Plan (as amended from
time to time the “Plan”), Harris Corporation (the “Corporation”) has granted to
the Employee a Performance Share Award (the “Award”) of such number of shares of
Common Stock, $1.00 par value, of the Corporation as set forth and designated in
writing by the Corporation to the Employee (the “Stock”). Such Award is subject
to the following Terms and Conditions (which together with the Corporation’s
letter specifying the number of shares subject of the Award, the Performance
Period and the Exhibit related thereto is referred to as the “Agreement”):

(a) For purposes of the Agreement, the “Performance Period” shall be the
Performance Period set forth and designated as such in writing by the
Corporation to the Employee.

(b) Within two and one-half months of the expiration of the Performance Period
and upon the satisfaction of the applicable withholding obligations, the
Corporation shall at its option, cause such shares as to which the Employee is
entitled pursuant to Section 1(c) hereof either (i) to be issued without
restriction by delivery of a stock certificate in the name of the Employee or
his or her designee, and the certificate shall be released to the custody of the
Employee, or (ii) to be credited without restriction to a book-entry account for
the benefit of the Employee or his or her designee maintained by the
Corporation’s stock transfer agent or its designee.

(c) (i) The payout of the Award shall be contingent upon the attainment during
the Performance Period of the performance objectives set forth in the goals
exhibit delivered to the Employee at the time of the making of the Award (the
“Exhibit”). The payout of the Award shall be determined upon the expiration of
the Performance Period in accordance with the Exhibit. The final payout
determination of the Award will be authorized by the Harris Board of Directors,
the Board Committee, or its designee.

(ii) If employment is commenced after July 15th of the first fiscal year of the
Performance Period (such commencement date is referred to as the “Start Date”),
the final payout to be made to the Employee determined in accordance with the
prior provisions of this Section 1(c) shall be reduced by 1/36th for each month
between July 1 of the first fiscal year of the Performance Period and the Start
Date. Only a Start Date prior to the 15th of a month shall be deemed employment
for a full month. Other than with respect to the final payout, the pro-ration
pursuant to this Section will not otherwise impact the Award (e.g., the Employee
will have full voting rights and will be entitled to receive dividend equivalent
payments and other distributions with respect to all Award shares).

(d) Subject to Section 7 hereof, during the Performance Period, the Employee may
exercise full voting rights with respect to all shares of Stock subject of the
Award and shall be entitled to receive dividends and other distributions paid
with respect to such shares. Upon the expiration of the Performance Period, the
Employee may exercise voting rights and shall be entitled to receive dividends
and other distributions with respect to the number of shares to which the
Employee is entitled pursuant to Section 1(c) hereof.

(e) The number of shares subject of the Award is based upon the assumption that
the Employee shall continue to perform substantially the same duties throughout
the Performance Period, and such number of shares may be reduced or increased by
the Board of Directors or the Board Committee or its designee without formal
amendment of the Agreement to reflect a change in duties during the Performance
Period.

2. Termination of Employment. Other than in the event of a “change in control”
covered in paragraph 5 herein, if the Employee ceases to be an employee of the
Corporation or of one of its Subsidiaries or Affiliates prior to the expiration
of the Performance Period: (i) for any reason other than death, disability,
retirement after age 55 with ten or more years full-time service or involuntary
termination of employment of the Employee by the Corporation other than for
Misconduct, all shares of Stock awarded to the Employee hereunder shall be
forfeited; or (ii) due to (a) death, (b) disability, (c) retirement after the
Employee has reached age 55 and has ten or more years of full-time service, or
(d) involuntary termination of employment by the Corporation other than for
Misconduct, the Employee shall be eligible to receive a pro-rata proportion of
the shares of Stock which would have been issued to the Employee under the Award
at the end of the Performance Period determined in accordance with the
provisions of Section 1(c) hereof, such pro-rata proportion to be measured by a
fraction of which the numerator is the number of months of the Performance
Period during which the Employee’s employment continued, and the denominator is
the full number of months of the Performance Period. For purposes of this
Section 2, only employment for 15 days or more of a month shall be deemed
employment for a full month. Termination of employment of the Employee by the
Corporation for deliberate, willful or gross misconduct, as determined by the
Corporation, shall constitute “Misconduct.”

3. Transfer of Employment. If the Employee transfers employment from one
business unit of the Corporation or an Affiliate to another business unit or
Affiliate during a Performance Period, the Employee shall be eligible to receive
the number of shares of Stock determined by the Board of Directors or the Board
Committee based upon such factors as the Board of Directors or the Board
Committee, as the case may be, in its sole discretion may deem appropriate.

4. Prohibition Against Transfer. Until the expiration of the Performance Period,
the Award and the shares of Stock subject of the Award and the rights granted
under these Terms and Conditions and the Agreement are nontransferable except to
family members or trust by will or by the laws of descent and distribution,
provided that the Award and the shares of stock subject of the Award may not be
so transferred to family members or trust except as permitted by applicable law
or regulations. Without limiting the generality of the foregoing except as
aforesaid, the Award and such shares may not be sold, exchanged, assigned,
transferred, pledged, hypothecated or otherwise disposed of until the expiration
of the Performance Period and issuance of the shares without restriction as set
forth in Section 1(c) hereof, shall not be assignable by operation of law, and
shall not be subject to execution, attachment or similar process. Any attempt to
effect any of the foregoing shall be null and void and without effect.

5. Change in Control. (a) Upon a “change in control” of the Corporation as
defined in Section 11.1 of the Plan, the performance objectives shall be
conclusively deemed to have been attained. The Award shall be vested immediately
prior to the occurrence of a “change in control.” The Award shall be paid to the
Employee at the end of the Performance Period, provided however: (i) in the
event of death, disability, retirement, or involuntary termination other than
for Cause, the Award shall be paid in Stock as soon as practicable; (ii) in the
event of resignation or termination for Cause, the Award shall be forfeited; and
(iii) in the event of a “change in the Corporation’s capital structure,” at the
election of the Employee, the Award shall be paid in Stock or converted and paid
in cash. The amount of the cash payment will be an amount equal to the number of
shares subject of the Award multiplied by the highest price per share paid in
any transaction reported on the New York Stock Exchange Composite Index:
(x) during the sixty (60) day period preceding and including the date of a
“change in the Corporation’s capital structure;” or (y) during the sixty
(60) day period preceding and including the date of “change in control”. An
Award in Stock or cash shall be paid as soon as practicable following a “change
in the Corporation’s capital structure.”

(b) For purposes hereof, a “change in the Corporation’s capital structure” shall
be deemed to have occurred if:

(i) the Stock is no longer the only class of the Corporation’s common stock;

(ii) the Stock ceases to be, or is not readily, tradable on an established
securities market (in the United States) within the meaning of Section 409
(l)(1) of the Internal Revenue Code of 1986, as amended;

(iii) the Corporation issues warrants, convertible debt, or any other security
that is exercisable or convertible into common stock, except for rights granted
under the Plan; or

(iv) the ratio of total debt to total capitalization exceeds 45 percent. Total
debt is the total debt for borrowed money. Total capitalization is consolidated
total assets of the Corporation less consolidated total liabilities of the
Corporation.

(c) “Cause” shall mean (1) a material breach by the Employee of the duties and
responsibilities of the Employee (other than as a result of incapacity due to
physical or mental illness) which is (x) demonstrably willful, continued and
deliberate on the Employee’s part, (y) committed in bad faith or without
reasonable belief that such breach is in the best interests of the Corporation
and (z) not remedied within fifteen (15) days after receipt of written notice
from the Corporation which specifically identifies the manner in which such
breach has occurred or (2) the Employee’s conviction of, or plea of nolo
contendere to, a felony involving willful misconduct which is materially and
demonstrably injurious to the Corporation. Any act, or failure to act, based
upon authority given pursuant to a resolution duly adopted by the Board or based
upon the advice of counsel for the Corporation shall be conclusively presumed to
be done, or omitted to be done, by the Employee in good faith and in the best
interests of the Corporation. Cause shall not exist unless and until the Company
has delivered to Employee a copy of a resolution duly adopted by three-quarters
(3/4) of the entire Board at a meeting of the Board called and held for such
purpose (after thirty (30) days notice to Employee and an opportunity for
Employee, together with counsel, to be heard before the Board), finding that in
the good faith opinion of the Board an event set forth in clauses (1) or (2) has
occurred and specifying the particulars thereof in detail. The Company must
notify the Employee of any event constituting Cause within ninety (90) days
following the Company’s knowledge of its existence or such event shall not
constitute Cause under these Terms and Conditions.

6. Miscellaneous. These Terms and Conditions and the Agreement (a) shall be
binding upon and inure to the benefit of any successor of the Corporation,
(b) shall be governed by the laws of the State of Delaware and any applicable
laws of the United States, and (c) except as permitted under Sections 3.2, 12
and 13.6 of the Plan, may not be amended without the written consent of both the
Corporation and the Employee. No contract or right of employment shall be
implied by these Terms and Conditions and the Agreement of which they form a
part. If the Award is assumed or a new award is substituted therefor in any
corporate reorganization (including, but not limited to, any transaction of the
type referred to in Section 424(a) of the Internal Revenue Code of 1986, as
amended), employment by such assuming or substituting corporation or by a parent
corporation or subsidiary thereof shall be considered for all purposes of the
Award to be employment by the Corporation.

7. Securities Law Requirements. The Corporation shall not be required to issue
shares pursuant to the Award unless and until (a) such shares have been duly
listed upon each stock exchange on which the Corporation’s Stock is then
registered; and (b) a registration statement under the Securities Act of 1933
with respect to such shares is then effective.

8. Board Committee. The Board Committee shall have authority, subject to the
express provisions of the Plan as in effect from time to time, to construe these
Terms and Conditions and the Agreement and the Plan, to establish, amend and
rescind rules and regulations relating to the Plan, and to make all other
determinations in the judgment of the Board Committee necessary or desirable for
the administration of the Plan. The Board Committee may correct any defect or
supply any omission or reconcile any inconsistency in these Terms and Conditions
and the Agreement in the manner and to the extent it shall deem expedient to
carry the Plan into effect, and it shall be the sole and final judge of such
expediency.

9. Adjustments. Non-recurring losses or charges which are separately identified
and quantified in the Corporation’s audited financial statements and notes
thereto including, but not limited to, extraordinary items, changes in tax laws,
changes in generally accepted accounting principles, impact of discontinued
operations, restructuring charges, restatement of prior period financial
results, shall be excluded from the calculation of performance results for
purposes of the Plan. However, the Board Committee can choose to include any or
all such non-recurring items as long as inclusion of each such item causes the
Award to be reduced.

10. Impact of Restatement of Financial Statements upon Awards. If any of the
Corporation’s financial statements are restated, resulting from errors,
omissions, or fraud, the Board Committee may (in its sole discretion, but acting
in good faith) direct that the Corporation recover all or a portion of any Award
or payment made to the Employee with respect to any fiscal year of the
Corporation the financial results of which are negatively affected by such
restatement. The amount to be recovered shall be the amount by which the
affected Award or payment exceeded the amount that would have been payable had
the financial statements been initially filed as restated, or any greater or
lesser amount (including, but not limited to, the entire Award) that the Board
Committee shall determine. The Board Committee shall determine whether the
Corporation shall effect any such recovery (i) by seeking repayment from the
Employee, (ii) by reducing (subject to applicable law and the terms and
conditions of the applicable plan, program or arrangement) the amount that would
otherwise be payable to the Employee under any compensatory plan, program or
arrangement maintained by the Corporation, a Subsidiary or any of its
Affiliates, (iii) by withholding payment of future increases in compensation
(including the payment of any discretionary bonus amount) or grants of
compensatory awards that would otherwise have been made in accordance with the
Corporation’s otherwise applicable compensation practices, or (iv) by any
combination of the foregoing or otherwise.

11. Incorporation of Plan Provisions. These Terms and Conditions and the
Agreement are made pursuant to the Plan, the provisions of which are hereby
incorporated by reference. Capitalized terms not otherwise defined herein shall
have the meanings set forth for such terms in the Plan. In the event of a
conflict between the terms of these Terms and Conditions and the Agreement and
the Plan, the terms of the Plan shall govern.

